Order of disposition, Family Court, New York County (Sara E Schecter, J), entered November 28, 2007, unanimously affirmed, without costs or disbursements.
Application by appellant’s assigned counsel to withdraw is granted (see Matter of Louise Wise Servs. [Whyte], 131 AD2d 306 [1987]). We have reviewed this record and agree with appel*523lant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Concur—Mazzarelli, J.P., Friedman, Buckley, Acosta and Freedman, JJ.